Citation Nr: 1431494	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  06-11 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an increased rating for residuals of a shell fragment wound of the left wrist, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of shell fragment wound to the right hand, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from June 1967 to April 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Des Moines, Iowa.  


REMAND

In June 2004, the Veteran submitted claims of entitlement to increased ratings, in pertinent part, for his service connected right hand and left wrist disabilities.  

In evaluating the severity of a fragment injury to the muscle, the history of the onset and course of the injury must be addressed.  The service treatment records reveal that the Veteran sustained a fragment wound to the left wrist on February 14, 1968.  The condition at the time of the injury was described as excellent and the prognosis was excellent.  He was treated in the field and returned to duty.  Several days later, it was determined that the condition was excellent and the progress was excellent.  Treatment at that time and for several days thereafter consisted of the use of water, an antibiotic and dressing changes as well as light duty for three days.  

On September 8, 1968, it was written that the Veteran sustained a gunshot wound or multiple fragment wounds to the right hand on September 1, 1968, after a bullet struck his weapon and his knee.  Initial treatment of the hand consisted of debridement and irrigation of the wounds.  The clinician observed there was no nerve or artery involvement.  Physical examination revealed a 1 x 1 centimeter superficial wound at the base of the right thumb dorsally and several small fragment wounds of the index finger, associated with swelling and decreased power.  There was no sensory loss.  

In April 1969, the Veteran reported stiffness and pieces of shrapnel working out of his right hand.  Physical examination revealed well-healed wounds.  The forearms were equal and grip was equal.  The Veteran was able to make a good fist.  He had protective sensation in all his digits.  The impression was healed shrapnel wounds to the right hand.  X-rays were negative.  The Veteran was found fit for duty.  In December 1969, the Veteran reported a loss of sensation in the radial aspect of the index finger.  Clinical evaluation of the upper extremities was normal at the time of the March 1970 separation examination.  

Disabilities resulting from muscle injuries are classified as slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56(d) (2013).  A "slight" muscle disability contemplates a simple wound of the muscle without debridement or infection; a service department record of a superficial wound with brief treatment and return to duty; healing with good functional results; and no cardinal signs or symptoms of muscle disability.  38 C.F.R. § 4.56(d)(1).  Objectively, there is a minimal scar; no evidence of fascial defect, atrophy, or impaired tonus; and no impairment of function or metallic fragments retained in muscle tissue.  Id. 

A "moderate" muscle disability contemplates a through and through or deep penetrating wound of short track from a single bullet, small shell, or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection; a service department record or other evidence of in-service treatment for the wound; and a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  38 C.F.R. § 4.56(d)(2).  Objectively, there are entrance and if present, exit scars that are small or linear, indicating a short track of missile through muscle tissue; and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  Id. 

A "moderately severe" muscle disability contemplates a through and through or deep penetrating wound by a small high velocity missile, or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring; a service department record or other evidence showing hospitalization for a prolonged period for the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability; and, if present, evidence of inability to keep up with work requirements.  38 C.F.R. § 4.56(d)(3).  Objectively, there are entrance and if present, exit scars indicating track of missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscle compared with the sound side; and tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment.  Id. 

A "severe" muscle disability contemplates a through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding, and scarring; a service department record or other evidence showing hospitalization for a prolonged period for treatment of the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries; and, if present, evidence of inability to keep up with work requirements.  38 C.F.R. § 4.56(d)(4).  Objectively, there are ragged, depressed, and adherent scars indicating wide damage to muscle groups in the missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles swell and harden abnormally in contraction; and tests of strength, endurance, or coordinated movements indicate severe impairment of function when compared with the uninjured side.  Id. 

The service department records document that the left wrist wound was a slight muscle injury.  The Veteran was briefly treated for the wound and returned to duty.  There is no evidence in the service department records that the wound was anything other than superficial.  There were no cardinal signs or symptoms of muscle disability documented until many years after discharge.  

At the time of the July 2012 VA wrist examination, range of motion testing resulted in a determination that the Veteran did not have any motion of his wrists which was free from pain.  Additionally, it was determined that muscle strength for flexion of both wrists was 1/5, bilaterally.  However, other medical evidence of record, to include a historical review, does not indicate anywhere near such disability due to the service-connected right hand and left wrist disabilities.  Based on the above, the Board finds the examiner must provide an opinion as to whether the physical findings, to include the description of the original in-service injuries, could be productive of such a significant limitation of motion due to pain, as well as the weakness noted in both hands at the time of the July 2012 wrist examination.  

Also at the time of the July 2012 wrist examination, the examiner referenced x-rays conducted the same month which were interpreted as revealing a 3-millimeter metallic foreign body located in the fifth metacarpal of the left hand.  Significantly, the service department records for the left wrist injury only reference a single wound to the left wrist, without any mention of an injury to the fifth metacarpal.  It is not apparent to the Board if this information was utilized in forming the opinions regarding the extent of the Veteran's left wrist injury.  The examiner must address this discrepancy and indicate whether it was utilized in formulating the requested opinions.  

The report of the July 2012 VA hand and finger examination includes a medical history that the Veteran was wounded in the right hand and left wrist by bullets or shell fragments.  The examiner noted that the Veteran had surgical correction for these wounds; however, metallic fragments had been retained.  Other than debridement on a single day for the right hand wound, the service department records document no other surgical corrections for either hand.  There is also no post-service medical evidence which demonstrates that the Veteran underwent surgical correction for either of the wounds.  The examiner must utilize a correct factual background when analyzing the extent of disability associated with the wrist and hand disabilities.  

Range of motion testing conducted at the time of the July 2012 VA hand and finger examination was interpreted as revealing that the Veteran was unable to flex any of his fingers without pain.  The same examination report also indicates that the Veteran's hand grip was found to be 1/5, bilaterally.  Significantly, this restriction is not evidenced in other records.  Based on the above, the Board finds the examiner must provide an opinion as to whether the physical findings, to include the description of the original in-service injuries, could be productive of such a significant limitation of motion of the fingers of both hands due to pain noted in both hands at the time of the July 2012 wrist examination.

At the time of the VA muscle examination which was conducted in July 2012, the examiner provided conflicting evidence regarding the severity of the service connected right hand and left wrist disabilities.  For example, the examiner found that the Veteran had injuries to Muscle Group VIII and Muscle Group IX for both hands.  However, later in the examination report with regard to whether the Veteran has any cardinal signs and symptoms of muscle disability, the examiner indicated that the Veteran had symptomology in several categories which affected Muscle Group VII and Muscle Group IX of both hands.  There was no mention of any problems with Muscle Group XIII.  A prior VA examination in October 2009, only found problems with Muscle Group IX.  The examiner also determined that the service-connected disabilities of both hands resulted in muscle atrophy.  Significantly, when providing measurements of the extent of atrophy, the examiner wrote that the normal side was 4 centimeters and the atrophied side was 4-centimeters.  It is not apparent to the Board how the examiner determined there was atrophy if both readings were the same.  It is also not apparent to the Board if the examiner took into account the original descriptions of the in-service wounds in determining the pathology associated with the service-connected left wrist and right hand.  

The VA examination reports from July 2012 suggest that the Veteran's disabilities for both upper extremities were essentially the same.  The Board finds that an explanation is required based on the difference of the documented in-service wounds and different pathology such wounds would create.  

Based on the above, the Board finds additional VA examinations are required in order to accurately adjudicate the Veteran's increased rating claims.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After the above development is completed, the RO must schedule the Veteran for a VA examination to determine the current severity of the Veteran's service-connected left wrist and right hand disabilities.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All necessary testing must be accomplished for evaluation of wrist and hand disorders.  The examiner must provide accurate and fully descriptive assessments of all reported symptomology associated with the service-connected left wrist and right hand disabilities.  All pertinent physical examination findings must be reported to allow for application of the pertinent VA rating criteria.  The examiner must identify all muscle groups affected by the in-service wounds to the left wrist and right hand, with reference to the original in-service records.  

In determining the extent of disability associated with the service-connected right hand and left wrist, the examiner must first accurately review the history of the onset, as shown by the service treatment records, and the course of the injury.  After the testing is accomplished, based on a review of the claims file and the results of the Veteran's physical examination, the examiner must provide an opinion as to what symptomology demonstrated at the time of the examination accurately corresponds with the reported in-service injuries and is etiologically linked to the in-service injuries.  

The examiner must address the 2012 x-ray evidence for the left wrist that the Veteran had a fragment in the fifth metacarpal of the left hand and provide supporting rationale, if possible, for why it was determined that the Veteran also had an injury to the finger of the left hand when the service department records do not document such an injury.  

The examiner must provide an opinion as to whether the symptomology associated with the left wrist and right hand were similar as noted in 2012, when viewed in light of the different initial wounds received during active duty, or whether the bilateral symptomology was the result of another pathology, such as carpal tunnel syndrome, which has been documented.  

If the examiner cannot provide any of the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  The examination report or reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If the report or reports is deficient in any manner, implement corrective procedures at once.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.


No action is required by the Veteran until he receives further notice; however, he may present additional evidence and argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

